Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 8, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00016-CV


                   WENDY VAZQUEZ-BUEZO, Appellant

                                        V.

                         RUSSELL GAMMEL, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-13748


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 18, 2019. On November
12, 2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Justices Christopher, Wise and Hassan.